IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                  No. 98-40820
                                Summary Calendar



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

JOSE ANTONIO PINEDA,

                                                Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Eastern District of Texas
                              (98-CR-3-2)
                          - - - - - - - - - -

                               September 28, 1999

Before POLITZ, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jose Antonio Pineda appeals from his jury conviction for

possession with the intent to distribute heroin and distribution of

heroin in violation of 21 U.S.C. § 841(a)(1).           Pineda argues that

the evidence was insufficient to support his conviction.          We have

reviewed the record and find no reversible error. The evidence was

sufficient     to    support   Pineda’s   conviction.    Accordingly,   the

judgment of the district court is AFFIRMED.

AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.